Name: Council Implementing Decision (EU) 2018/1035 of 16 July 2018 on the launch of automated data exchange with regard to DNA data in Croatia
 Type: Decision_IMPL
 Subject Matter: information and information processing;  information technology and data processing;  communications;  Europe;  natural and applied sciences
 Date Published: 2018-07-23

 23.7.2018 EN Official Journal of the European Union L 185/27 COUNCIL IMPLEMENTING DECISION (EU) 2018/1035 of 16 July 2018 on the launch of automated data exchange with regard to DNA data in Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2008/615/JHA of 23 June 2008 on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (1), and in particular Article 33 thereof, Having regard to the opinion of the European Parliament (2), Whereas: (1) In accordance with Article 25(2) of Decision 2008/615/JHA, the supply of personal data provided for under that Decision may not take place until the general provisions on data protection set out in Chapter 6 of that Decision have been implemented in the national law of the territories of the Member States involved in such supply. (2) Article 20 of Council Decision 2008/616/JHA (3) provides that the verification that the condition referred to in recital 1 has been met with respect to automated data exchange in accordance with Chapter 2 of Decision 2008/615/JHA is to be done on the basis of an evaluation report based on a questionnaire, an evaluation visit and a pilot run. (3) Croatia has informed the General Secretariat of the Council on the national DNA analysis files to which Articles 2 to 6 of Decision 2008/615/JHA apply and the conditions for automated searching as referred to in Article 3(1) of that Decision in accordance with Article 36(2) of that Decision. (4) In accordance with Chapter 4, point 1.1, of the Annex to Decision 2008/616/JHA, the questionnaire drawn up by the relevant Council Working Group concerns each of the automated data exchanges and has to be answered by a Member State as soon as it believes it fulfils the prerequisites for sharing data in the relevant data category. (5) Croatia has completed the questionnaire on data protection and the questionnaire on DNA data exchange. (6) A successful pilot run has been carried out by Croatia with Lithuania and Poland. (7) An evaluation visit has taken place in Croatia and a report on the evaluation visit has been produced by the Lithuanian/Polish evaluation team and forwarded to the relevant Council Working Group. (8) An overall evaluation report, summarising the results of the questionnaire, the evaluation visit and the pilot run concerning DNA data exchange has been presented to the Council. (9) On 8 March 2018, the Council having noted the agreement of all Member States bound by Decision 2008/615/JHA, concluded that Croatia had fully implemented the general provisions on data protection set out in Chapter 6 of Decision 2008/615/JHA. (10) Therefore, for the purposes of automated searching of DNA data, Croatia should be entitled to receive and supply personal data pursuant to Articles 3 and 4 of Decision 2008/615/JHA. (11) Article 33 of Decision 2008/615/JHA confers implementing powers upon the Council with a view to adopting measures necessary to implement that Decision, in particular as regards the receiving and supply of personal data provided for under that Decision. (12) As the conditions for triggering the exercise of such implementing powers have been met and the procedure in this regard has been followed, an Implementing Decision on the launch of automated data exchange with regard to DNA data in Croatia should be adopted in order to allow that Member State to receive and supply personal data pursuant to Articles 3 and 4 of Decision 2008/615/JHA. (13) Denmark, Ireland and the United Kingdom are bound by Decision 2008/615/JHA and are therefore taking part in the adoption and application of this Decision which implements Decision 2008/615/JHA, HAS ADOPTED THIS DECISION: Article 1 For the purposes of automated searching and comparison of DNA data, Croatia is entitled to receive and supply personal data pursuant to Articles 3 and 4 of Decision 2008/615/JHA as from 24 July 2018. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Decision shall apply in accordance with the Treaties. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 210, 6.8.2008, p. 1. (2) Opinion of 7 July 2018 (not yet published in the Official Journal). (3) Council Decision 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 12).